Campbell, J".
dissenting. Plaintiff sued in ejectment for a parcel of fifteen acres, as devisee under the will of her father George Young, being on lot or quarter section seventeen of what is known as the ten thousand acre tract, north of Detroit. Mr Young owned originally the whole lot, which contained nominally one hundred and sixty acres, but really about one hundred and sixty-two and one-half. He also owned all or apart of lot twenty-four, immediately south of seventeen, of which he retained absolutely a strip six feet wide next to seventeen, and held the fee of twenty acres south of that, sold under contract to one Whiting, ,and not fully paid for.
The dispute in this case is whether the devise to plaintiff covered fifteen or thirty acres, and it arose under these circumstances : The devise purported to cover the south f of the south half of the south half of quarter section lot number seventeen, in the ten thousand acre tract, so called, situate in the township of Hamtramck, containing fifteen acres of land, and being bounded westerly by the road running from the city of Detroit to Pontiac, known as the Pontiac turnpike, being fifteen rods wide on said turnpike, running back eastwardly of the same width one hundred and sixty rods, and being the same land on which Sidney Tewksbury now lives. It then described further the 6-feet wide parcel before referred to, between this and Whiting.
The south f of the south i of the south i would contain thirty acres and not fifteen. The description therefore contains some element which is incorrect. The question is what is the wrong element ?
There can be no doubt that plaintiff’s land is in the extreme south of the lot. If governed by the number of acres expressed and the width and depth, it would contain fifteen acres. If by the subdivisions of the tract, it contains thirty acres. Sidney Tewksbury’s occupation covering the front of the whole thirty acres might possibly under the testimony, which is conflicting on that point, be reconciled with either.
The chief reasons for disputing the claim for thirty acres' *106are found in the supposed fact that under that construction some devises would fail. That theory is based on the fact that in the same will testator under precisely similar descriptions which by metes and bounds would cover only half of their contents -as regular subdivisions, made three devises, which in the larger sense would just exhaust the land on lot seventeen, while in the smaller, sense they would leave forty acres not devised in specific parcels, but left as a residue to three daughters, or the survivor of them, in common. The speciSc devises were to Elizabeth Tewksbury the same amount as to Mary — that is, either fifteen or thirty acres ; to Peter Young either twenty or thirty acres; and to Sarah Ann Young twelve and one-half acres exactly. The residuary devise was “ to my daughters Eliza Young, Adelaide Young, and Ellen Young, or such of them as may be alive at the time of my death, all the rest and residue of my real estate, share and share alike.”
There was extrinsic evidence admitted on the trial tending to show that testator was not known to have other lands, and also concerning Sidney Tewksbury’s holding. The circuit court took the case from the jury, and ordered a verdict for defendant. This could only have been done on the theory that the will itself required it.
I am myself disposed to think that there is no room for extrinsic evidence beyond, perhaps, Sidney Tewksbury’s possession, which amounts to very little one way or the other, and the location of the narrow strip on the south.
But my view of the will is different from that of the circuit court.
If testator by clear and plain words disposed of all of lot seventeen to Mary, Elizabeth, Sarah and Peter Young, the fact' that he gave the residue of his land to his three younger daughters could not disturb the other devises. This would be so even if he spoke of a residue in that lot. But he in no way indicates in his will whether he had other lands than these or not. I do not see how that fact can come in issue here. lie does not attempt to give his three children any interest in this particular property. I think it strange, if he *107meant to do so, that he did not say so. It is tliemore strange because in every other instance he gave specific parcels in severalty, and if he meant to convey an interest in these lands there is no reason given and none very intelligible why he left these shares in common. If it should turn out that he had other lands, here or elsewhere, their shares would absorb it; and they unouestionably took the title to the "Whiting lands subject to his contract.
My reasons for construing the will as conveying to plaintiff thirty acres may be stated briefly. In the first place the subdivision of such lots into equal halves, quarters and subdivisions of quarters is one of tne most familiar methods used by all land owners, and the one least likely to be misunderstood. There are very few government subdivisions strictly accurate in lines or dimensions. But the tracts themselves are dealt with constantly by name. The tract belonging to Whiting, which is referred to in the will, was sold correctly as the north half of the north half of the north half of lot twenty-four, and as containing twenty acres, but incorrectly as being one-fourth of the lot. The use of these terms was evidently familiar to .estator. But however this may be, he used the terms, and in such a way as to render some of his devises utterly void unless used literally.'
The meaning of the will can only be got at by reading it as a whole. And doing so the necessity of giving force to these terms is manifest.
As already stated, the divisions named as plaintiff’s contain thirty acres. Her devise is followed by one to Elizabeth. That also gives the latter a description by subdivision, containing thirty acres. But if Mary and she each take but fifteen then Elizabeth’s land lies entirely outside of the description given it, and can only be identified by bounding on Mary’s, and containing fifteen acres, fifteen rods wide and one hundred and sixty deep.
The next description is Peter Young’s. That on defendant’s theory is utterly incapable of identification. It purports to be the north half of the north half of the south half, and ten acres in addition to the northward, but no other *108description is given except that the whole contains twenty acres. Now the first parcel contains twenty acres, and would throw the second into the north half of the lot seventeen. But if the first tract is not all conveyed, no boundary or starting point can be found, and an arbitrary selection must be made or it must fail. It might be the north part or south part, or any other part, equally well. If Mary and Elizabeth each took thirty acres, the whole is harmonious, because then their lands and his join. If not, there is no gift of a strip of thirty acres between Elizabeth and the north quarter of the south half lot, and an uncertainty what part of that north quarter goes to Peter.
But this is not all. Sarah Ann has an exact 12£ acres “ lying next north of the land last above devised to my son Peter.” If Peter’s description is not located definitely by the will, Sarah’s fails also.
Tinder the construction which takes the subdivisions as controlling, all the land goes to devisees named, and without difficulty. Under any other, only two devises can be located at all.
As already said, the will does not assert that testator supposed he was giving his three youngest daughters any share in this specific land, and if he did there was no reason why their shares were not made specific like all the rest. There are other considerations which might be suggested, but I do not think it necessary to dwell on them.
I think the construction which I have indicated and which is claimed by plaintiff, is not only the most natural one in accord with common usage, but the only one wdiich can save the other devises, or prevent the will from substantially failing in its purpose.
I think the plaintiff should have judgment.